Citation Nr: 0001979	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  97-03 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a higher evaluation for lumbar strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a higher evaluation for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher evaluation for dysplastic nevus 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1991 
to October 1995, with ten months and 27 days prior active 
duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine which assigned a 10 percent rating for the veteran's 
dysplastic nevus syndrome, and granted service connection for 
lumbar strain and irritable bowel syndrome, assigning initial 
evaluations of 10 percent for each of these two disabilities.  
Jurisdiction of this case was subsequently transferred to the 
Regional Office in Chicago, Illinois (RO).  The veteran's 
notice of disagreement was received in February 1997, and a 
statement of the case was issued and substantive appeal 
received that same month.  The veteran testified at a 
personal hearing at the RO in July 1997.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's lumbar strain is productive of no more than 
characteristic pain on motion and slight limitation of motion 
of the lumbar spine.

3.  The veteran's irritable bowel syndrome is productive of 
diarrhea alternating with constipation and near constant 
abdominal distress.

4.  The veteran's dysplastic nevus syndrome is productive of 
extensive lesions, but without ulceration or extensive 
exfoliation or crusting, systemic or nervous manifestations; 
the lesions are not exceptionally repugnant.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbar strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 
(1999).

2.  The criteria for an evaluation of 30 percent for 
irritable bowel syndrome have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7319 (1999).

3.  The criteria for an evaluation of 30 percent for 
dysplastic nevus syndrome have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that all three issues on 
appeal essentially arise from the veteran's disagreement with 
the disability ratings initially assigned by the RO after the 
grants of service connection.  As such, the claims are well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disabilities at issue is to be considered during the entire 
period from the initial assignment of disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  After reviewing the claims file which includes 
service medical records, a report of VA examination, VA 
outpatient records, and private medical reports, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed with regard to this issue.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Lumbar Strain

The veteran was granted service connection for lumbar strain.  
He had been treated in service for low back strain.  In March 
1996, the veteran had a VA examination.  He stated that his 
back bothered him about twice a year, either with a stiff 
neck or lower back pain, lasting a few days.  On examination 
of the lower back the veteran could flex forward to 70 
degrees, without any pain.  All of the other lumbar motions 
were full.  He was diagnosed with recurrent lumbar strain.

At a December 1996 appointment at a VA Medical Center (VAMC), 
it was noted that the veteran had back pain from several 
small injuries in service.  His back was painful with 
twisting, or standing for long periods.  He also had pain 
radiating to his right shoulder, but no radiation to the 
legs, and no tingling or numbness.  He was taking Motrin 
daily.  The examining provider recommended exercises for his 
back and continued Motrin.

In a statement submitted to the RO, the veteran stated that 
he has chronic low back pain with spasms.  He is unable to 
lift heavy objects or stand for very long without pain.  He 
has been taking increasing levels of Ibuprofen.  In the past, 
he has been bedridden due to low back strain.  He can no 
longer work in his former employment as a cook, due to the 
required long hours of standing and lifting.  At his July 
1997 personal hearing, the veteran testified that he 
experiences pain with sitting on hard surfaces for extended 
periods.  He was not taking any muscle relaxants.  He had 
been recommended certain strengthening exercises by VA 
medical staff, and he had performed some of these, without 
relief.  He sleeps on a moderately firm mattress, but has not 
had a special mattress prescribed for him.  He sleeps on his 
stomach because he is uncomfortable on his back.  The 
veteran's girlfriend also testified, asserting that the 
veteran's back problem was chronic and was consistently bad.

The veteran's lumbar strain is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 for lumbosacral strain.  
Pursuant to Diagnostic Code 5295, lumbosacral strain, a 0 
percent evaluation is assigned for slight subjective 
symptoms; a 10 percent evaluation for characteristic pain on 
motion; and a 20 percent evaluation for muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  There is no supporting 
medical evidence that the veteran experiences either muscle 
spasm on extreme forward bending or loss of lateral spine 
motion; thus, a higher evaluation for lumbosacral strain is 
not warranted under Diagnostic Code 5295.  

The Board believes that consideration should also be given to 
limitation of motion of the lumbar spine which is addressed 
by Diagnostic Code 5292.  Under this Code,  slight limitation 
of motion is assigned a 10 percent evaluation, and moderate 
limitation of motion is assigned a 20 percent evaluation.  VA 
examination shows that the veteran's forward flexion is 
limited to 70 degrees, but there was full range of other 
motions of the lower spine.  The Board is unable to view 
these findings as showing more than slight limitation of 
motion.  

The Board notes here that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  However, the March 1996 VA 
examination report included language to the effect that the 
veteran could only forward flex to 70 degrees, but had no 
pain.  The Board therefore does not find a basis for 
concluding that there is any additional functional loss due 
to pain.  Moreover, there is no persuasive evidence showing 
any additional functional loss due to weakness, fatigue or 
incoordination. 

In sum, while the Board acknowledges the veteran's complaints 
and the clinical findings as noted above, the current 10 
percent rating which contemplates characteristic pain on 
motion appears to be appropriate at this time.  The veteran 
may always advance a claim for an increased rating should the 
severity of his low back disability increase in the future. 

Irritable bowel syndrome

The veteran was granted service connection for irritable 
bowel syndrome in an April 1996 rating decision, with an 
initial evaluation of 10 percent.  At his March 1996 
evaluation, the veteran described his condition as involving 
good days when he had no symptoms, but other days when he had 
diarrhea all morning and after eating, having loose watery 
stools.  He was using eight to nine Imodium per week for the 
disorder.  On examination, the abdomen was soft, benign and 
nontender.  There were no other objective findings.

The veteran has received outpatient treatment at the VAMC for 
irritable bowel syndrome on several occasions.  In December 
1996, the veteran reported a history of irritable bowel 
syndrome, with stomach cramping and diarrhea 4 to 5 times per 
day, or every time he eats.  A January 21, 1997, dietary 
counseling record shows that diarrhea was reported, but it 
was further reported that he did not have constipation.  In 
February 1997, he was instructed on how to collect stool 
specimens, and he agreed to return to the gastrointestinal 
(GI) clinic in two weeks.  At a GI clinic later in February, 
the veteran stated he was following a very low fat diet that 
had helped him with the diarrhea.  He also reported at that 
time that he had been taking Imodium and was feeling better 
than the previous visit.  He was still having problems with 
occasional loose stools, but the past two weeks had seen 
improvement.  He had not been taking Metamucil as advised, 
and agreed to do so.  He also was told to continue to stick 
with the recommended diet.  There are no additional clinical 
treatment records.

The veteran asserts that during periods of bowel problems he 
experiences constant diarrhea and must take at least two 
Imodium before each meal.  At his July 1997 hearing, the 
veteran stated his condition had worsened to the point that 
using 8 to 10 Imodium during a week was inadequate to control 
his problem.  He stated that he has extreme diarrhea when he 
eats out, and that it is not always alleviated by medication.  
He has diarrhea on waking up early in the morning.  He stated 
that he has periods of about two weeks of constant diarrhea 
and then a week of constipation.  This varies from his 
previous situation of exclusively diarrhea.  The veteran's 
girlfriend stated that the veteran's bowel problems can be 
very severe, in that he will go through cycles of very severe 
diarrhea.  He has to rush to the bathroom and he deals with 
this every week.

In a statement received in March 1998, the veteran complained 
that the medication he was given by the VA did not cure the 
irritable bowel syndrome, but rather only assisted with the 
symptoms after they began.  Thus, he still endured 
uncomfortable diarrhea and abdominal distress.  The veteran 
disagreed with the conclusions of the VA examiner and stated 
that he suffers greatly while sitting in class at school.

The veteran's disability is evaluated under criteria set 
forth at 38 C.F.R. § 4.114, Diagnostic Code 7319, for 
irritable colon syndrome.  Where the syndrome is mild, with 
disturbances of bowel function with occasional episodes of 
abdominal distress, a 0 percent evaluation is assigned.  
Where the syndrome is moderate, with frequent episodes of 
bowel disturbance with abdominal distress a 10 percent 
evaluation is assigned.  If severe, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, then a 30 percent evaluation is 
warranted.

After reviewing the testimony provided by the veteran and his 
girlfriend, as well as the outpatient treatment records, it 
is clear that the veteran's irritable bowel syndrome is 
productive of frequent episodes of bowel disturbance.  He 
apparently had some improvement in and around February 1997.  
However, he reported in July 1997 at his hearing that he 
experiences diarrhea every morning and whenever he eats out.  
His girlfriend stated that he deals with this problem every 
week.  

After weighing the totality of the evidence, the Board 
believes that a reasonable doubt exists as to whether or not 
the disability picture more nearly approximates severe 
irritable bowel syndrome.  Under such circumstances, the next 
higher rating of 30 percent is warranted.  38 C.F.R. 
§§ 3.102, 4.7.  However, the 30 percent rating is the highest 
available under Diagnostic Code 7319, and there is no basis 
for evaluating the veteran's disability under any other 
diagnostic criteria. 

Dysplastic nevus syndrome

The veteran was granted service connection in January 1996 
for dysplastic nevus syndrome with a noncompensable 
evaluation.  In April 1996, the evaluation was increased to 
10 percent retroactively to the grant of service connection.  

At his March 1996 VA examination, the veteran gave a history 
of treatment for nevi beginning in 1992 on the soles of his 
feet and mid back.  Since that time he had had about ten nevi 
excised.  He had not been seen by a dermatologist since 
leaving the service.  On examination, it was noted the 
veteran had numerous moles scattered particularly over the 
arms, trunk, abdomen, back and hairline.  He had a number of 
scars from nevi removal on various parts of his body.  There 
were no visible nevi on the feet at that time.  The veteran 
was recommended to have follow-up with a dermatologist so 
that his moles could be regularly checked, especially for any 
signs of melanoma.

The veteran has been treated for dysplastic nevus syndrome at 
the VAMC.  At a September 1996 visit, a number of atypical 
nevi were noted on the veteran's body.  Surgery on certain 
lesions was recommended.  It was recommended that the veteran 
return in six months to check for any changes.  A November 
1996 treatment record indicates that the veteran had not 
undergone the previously planned surgery.  He had multiple 
areas of nevi, mostly on his back, thorax and upper 
extremities.  There were several well-healed scars from 
previous excisions.  The veteran was referred to surgery in 
December 1996 for excision of nevi.  In a December 1996 
treatment record, it was noted that the veteran had had 16 
removals of dysplastic nevi.  It appears that the veteran 
underwent surgical excision of nevi in January 1997, although 
no surgical report is included in the claims file.  In May 
1997, the veteran had a follow-up appointment, and apparently 
had no suspicious lesions.  He was told to return in six 
months.  In December 1997 a lesion from the abdominal wall 
was excised.  A laboratory report indicated this to be an 
intradermal dysplastic nevus without significant pathologic 
changes.

In a statement, the veteran described that his dysplastic 
nevus syndrome requires that he report for a medical 
evaluation every six months to determine whether he has 
precancerous moles requiring surgical removal.  He stated 
that he had had surgery on his left and right arms, head and 
back for mole removal.  He stated he has significant scarring 
all over his torso and expects future surgeries and resultant 
scarring.  He stated that the scarring could be itchy, 
uncomfortable and painful.  In addition, he had had moles 
resurface in the same location where moles had been 
previously surgically removed.  At his July 1997 hearing, the 
veteran stated he had had 17 to 21 excisions, including 5 
within the prior 6 months.  He stated that the new scars are 
extremely itchy and take months to heal.  He asks his 
girlfriend to scratch his back where he cannot reach due to 
the discomfort.  The veteran felt that many of his complaints 
to medical personnel relating the discomfort of scarring had 
not been reported in treatment records.  He had been given 
different instructions from different doctors, and had been 
given no oral medication.  His girlfriend testified as to the 
extent of the veteran's itching.  She stated that every night 
she had to scratch his back.  In addition, she stated that 
scar tissue had built up at the site of the excisions.

A February 1998 letter from Dr. Jeffrey C. Draluck, M.D. 
states that he had examined the veteran and observed 
approximately twenty surgical scars.  He had been told by the 
veteran these were sites of dysplastic nevi which had been 
removed by excisional surgery.

In his March 1998 statement, the veteran stated that he could 
not walk in public with his shirt off because the scars were 
disfiguring and caused people to stare at him.  He also 
explained that he had had excisions in some locations where 
previous excisions were already formed, leaving thicker 
scars.  He has been told to put cream on the scars after 
every shower, but does not have the time to do so.  He feels 
he is disabled for the rest of his life due to these scars.

The file also contains a September 1995 note from Dr. John B. 
Anderson, stating, "Marianne [the veteran's mother] has no 
medical history of melanoma."  The veteran, during his 
hearing, explained the significance of this was to dispel any 
notion that the veteran had melanoma in his family.

The veteran's condition is evaluated as benign new growths of 
the skin.  38 C.F.R. § 4.118, Diagnostic Code 7819.  This 
provision provides that benign new growths of the skin should 
be rated under criteria for eczema.  Eczema is given a 0 
percent evaluation with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area; a 10 percent evaluation with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area; 
and a 30 percent evaluation with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

While the record shows approximately 20 surgical scars 
related to removed lesions, there are apparently numerous 
lesions still present.  The examiner who conducted the March 
1996 VA examination commented that the veteran had numerous 
moles scattered particularly over the arms, trunk, both 
abdomen and back, as well as along the hair line.  The 
diagnostic criteria of Code 7806 are set forth in the 
alternative.  In other words, only one of the listed 
requirements need be satisfied.  The Board believes the March 
1996 VA examination report sufficiently shows extensive 
lesions so as to warrant assignment of a 30 percent rating. 

However, a rating in excess of 30 percent is not warranted.  
There is no evidence of ulceration or extensive exfoliation 
or crusting.  Further, there is no showing of any systemic or 
nervous manifestations.  Moreover, while the lesions have 
been described by medical personnel as numerous, there is no 
persuasive evidence to support the veteran's apparent 
assertions that they are exceptionally repugnant. 

Conclusion

In reaching the above determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not a state of equipoise of the positive evidence and the 
negative evidence to otherwise permit more favorable 
determinations that set forth herein. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders at issue have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbar strain is not warranted.  To this extent, the appeal 
is denied. 

Entitlement to a 30 percent evaluation for irritable bowel 
syndrome is warranted.  Entitlement to a 30 percent 
evaluation for dysplastic nevus syndrome is warranted.  To 
this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

